Citation Nr: 9917172	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-36 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1955 to 
June 1959.

The veteran's original claim seeking entitlement to service 
connection for residuals of a back injury was denied by a 
July 1963 rating decision by the Los Angeles, California 
Regional Office of the Department of Veterans Affairs (VA).  
This decision became final after the veteran failed to appeal 
within one year of the July 11, 1963 notification date.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1998).

The veteran's attempt to reopen his claim for entitlement to 
service connection for a back disorder was denied by the 
Montgomery, Alabama Regional Office (RO) of the VA in a June 
1992 rating decision.  This denial was upheld by the Board of 
Veterans' Appeals (Board) in an August 1994 decision.  The 
Board's decision was affirmed by the United States Court of 
Veterans Appeals (Court) in a June 1995 decision.  The 
Board's August 1994 decision, is therefore final.  38 
U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).

The current matter originally came before the Board on appeal 
from a rating decision of the RO in November 1995, which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disorder.  In April 1998, the Board remanded the case and 
requested additional RO review of the issue of service 
connection for a back disorder, using the two-step analysis 
set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In a decision dated August 14, 1998, the Board affirmed the 
RO's denial, following additional consideration of the issue, 
as requested by the Board in its April 1998 remand.

Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (the 
Court).  By Order entered December 3, 1998, the Court vacated 
the Board's August 1998 decision, and remanded the case 
pursuant to 38 U.S.C. § 7252(a).  


REMAND

In the aforementioned December 1998 Order, the Court noted 
that the Board's August 1998 decision denied the veteran's 
claim based on the test for new and material evidence which 
the Court adopted in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  After the Board issued its decision, however, in the 
case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit") held that in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Accordingly, the 
Board's prior decision was vacated, and the case was returned 
to the Board for appropriate disposition.

In this regard, however, the Board observes that the Court 
has stated that when the Board addresses in its decision a 
question that has not been addressed by the RO, the Board 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  Clearly, additional guidance from the RO as to 
the evidence necessary to reopen the veteran's claim seeking 
entitlement to service connection for a back disorder under 
the Hodge test is necessary.

Under the circumstances of this case, additional development 
is necessary, and this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
his service representative and inform 
them that they are free to submit 
additional evidence and argument, as 
desired.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  The RO should 
allow a reasonable time, but within a 
definite timeframe, for the submission of 
such additional evidence and argument, 
unless need for more time is shown or 
requested by the veteran or his 
representative.

2.  Thereafter, and upon the RO's receipt 
of any additional information or an 
indication from the veteran and his 
representative that there is nothing more 
to submit, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for a back disorder with 
reference to the current standard for the 
submission of new and material evidence 
as outlined in Hodge, supra, and 
38 C.F.R. § 3.156 (1998).  

3.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this claim.  The 
purpose of the REMAND is to accord due process of law.  No 
action is required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










